Order entered October 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00895-CR

                    ERRINGTON CHARLES HATCH, JR., Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. F08-60670-K

                                         ORDER
       Before the Court is appellant’s objection to supplemental clerk’s record. We DENY the

objection. See Johnson v. State, 423 S.W.3d 385, 391–96 (Tex. Crim. App. 2014); Coronel v.

State, 416 S.W.3d 550, 555–56 (Tex. App.—Dallas 2013, pet. ref’d).


                                                    /s/   CRAIG STODDART
                                                          JUSTICE